O’BRIEN, Justice,
dissenting.
I agree with the majority that an inventory search of defendant’s automobile under the evidence in this case was unjustified. There is very little persuasive authority on this issue among either the State or Federal cases on the subject. The State relies principally on the United States Supreme Court case of South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976), and the cases cited there, as authority to sustain the position that an inventory search was valid. It is essential to note that Opperman is extremely limited in its scope, holding that when vehicles are impounded, local police departments generally follow a routine practice of securing and inventorying the automobile’s contents in response to three distinct needs:
(1)The protection of the owner’s property while the vehicle remains in custody.
(2) The protection of police against claims or disputes over lost or stolen property.
(3) The protection of police officers from essential danger.
A fourth need suggested is to protect the vehicle and its contents against incidents of theft or vandalism. The decision explicitly spelled out that approval of the inventory search was premised on the fact that there was “no pretext concealing an investigatory police motive.” It is significant to note that in Opperman it was said, “None of our prior decisions is dispositive of the issue whether the [4th] Amendment permits routine inventory ‘searches’ of automobiles.”1
The record clearly discloses that the search in this case was initiated as part of the investigatory phase of the proceedings. It was obviously an exploratory search for evidence of the criminal offenses the officers believed had occurred. The search was initiated in conjunction with the arrest of defendant on a narcotics charge and the additional evidence of a possible robbery found in Room 118 of the motel. The search was begun by opening the locked trunk of the automobile. The vehicle was not yet in the custody of the police, and though in a semi-public place in the motel parking lot, was not on a public highway or street. The owner was present, and no waiver, or consent to the search was requested by or given to the officers. There was absolutely no evidence presented to the trial judge on which he could base the conclusion that there was an inventory search.
I do not agree that there was not probable cause or exigent circumstances under the facts of this case to proceed with a warrantless search of defendant’s automobile. In a jury-out hearing it was disclosed the officers were initially called to the scene in response to a disturbance originating at the motel where defendant and his vehicle were found. Upon arrival they determined from the motel clerk that defendant had requested a key to Room 118 in the motel. His request had been denied because he was not a registered guest. Defendant was *782found kicking on the door of Room 165 of the motel, shouting in profane language, when the police arrived. He was placed under arrest for disorderly conduct and public drunkenness. In the course of a search of his person a vial of pills was found which the officer took to be narcotics. He was also charged with possession of narcotics and advised of his rights. Room 118 was registered in the name of a person different from that mentioned by defendant when endeavoring to get the key. He claimed to have personal possessions in that room. The officer accompanied the desk clerk who opened the room to see if it was occupied. When the door was opened the officer observed two television sets in the room only one of which was the property of the motel.2 The wires to the telephone had been spliced to a tape recorder. On the floor the officers found a spoon containing some white substance and several syringes, or hypodermic needles. They also found a man’s wallet on the dresser and two sets of car keys. The wallet contained defendant’s identification. On the presumption that the television was the fruits of a burglary the officers launched an investigation. A car bearing Arkansas license plates was pointed out to them as defendant’s car by the young boy who was with him at the time of his apprehension. One set of the car keys fit the ignition of the automobile. The officers proceeded to make an inventory search of the car.3
The trial judge ruled that the search was good for two reasons. First there was probable cause and exigent circumstances to continue with the investigation and search the vehicle. Second the officers were in the process of impounding the vehicle and were entitled to make an inventory search prior to its impoundment.
The usual rule is that a search or seizure of a vehicle is not authorized without a warrant after it has completed its journey and is at rest on private premises. See Fuqua v. Armour, 543 S.W.2d 64, (Tenn.1976). There is not any authority to the effect that this is an ironclad rule. Undoubtedly the law requires that each case must stand on its own merits. Police officers are frequently penalized for errors in judgment in the course of arrest, or in making searches of persons or properties, while carrying out their duties of law enforcement. There was certainly ample probable cause as well as exigent circumstances to warrant the search. In Dyke v. Taylor Implement Mfg. Co., 391 U.S. 216, 88 S.Ct. 1472, 20 L.Ed.2d 538 (1968), the United States Supreme Court said:
“Automobiles, because of their mobility, may be searched without a warrant upon facts not justifying a warrantless search of a residence or office. (Citations omitted). The cases so holding have, however, always insisted that the officers conducting the search have ‘reasonable or probable cause’ to believe that they will find the instrumentality of a crime or evidence pertaining to a crime before they begin their warrantless search.”
This case was followed by our own Supreme Court in State v. Hughes, 544 S.W.2d 99, (Tenn.1976). In Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564, (1971), this theory of the law is approved by the suggestion that when there is a criminal suspect close enough to an automobile to procure a weapon, or destroy evidence within it, the police may make a search of appropriately limited scope.
Under the facts considered by the trial judge the officers in this case found property belonging to the defendant in a motel room which he was endeavoring to enter by subterfuge. They found evidence of a felony by the presence there of the extra television as well as the tampering with the telephone. There was also the strong prob*783ability of a narcotics violation manifested by the drugs and paraphernalia found on defendant and in the room. It was obvious defendant had a confederate in the vicinity who certainly was in a position to remove the car and its contents before a warrant could be obtained. To disallow this search by holding there was neither probable cause nor exigent circumstances would be to penalize a police officer for prompt, efficient and competent conduct under the facts of this case and would be a travesty on justice.
I would affirm the judgment of the trial court.

. 428 U.S. 378, 96 S.Ct. 3092, p. 3101, Powell, J., concurring.


. Testifying before the jury the desk clerk said she entered the room and saw the extra television set prior to summoning the police officer.


. The officer testified it was police department procedure to seize an arrestee’s automobile and conduct an inventory search prior to removal to a storage lot when an arrest was made involving contraband or apprehension of a burglar in the field.